Citation Nr: 1041815	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Detroit, Michigan.  The issue before the Board today was remanded 
in May 2009 and March 2010 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in February 2009; a transcript of that hearing 
is associated with the claims folder.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no more 
than Level III hearing acuity in both ears throughout this 
appeal.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that letters sent to the 
Veteran in April 2006 and May 2008 satisfied VA's duty to notify 
requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Ideally, both of these letters should have been provided 
to the Veteran prior to the adjudication of his claim and 
assignment of an initial disability rating in December 2006.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, 
the Veteran was provided ample opportunity to meaningfully 
participate in the adjudicatory process following the issuance of 
both the April 2006 and May 2008 VCAA letters, and the entire 
record was reviewed and the claim was readjudicated in 
supplemental statements of the case dated in July 2008, January 
2010, and June 2010.  As such, there is no prejudice in the Board 
proceeding with the current appeal at this time.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2010).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as well 
as all relevant non-VA and VA treatment records.  

The Veteran was afforded multiple audiological examinations 
during the pendency of this appeal for the purpose of obtaining 
evidence regarding the severity of his bilateral hearing loss 
disability.  As discussed in more detail below, some of these 
examinations do not contain sufficient detail as to relevant 
rating information.  However, the most recent examination, dated 
in April 2010, has been reviewed and the Board is of the opinion 
that it is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this 
regard, the examination report contains reliable pure tone 
threshold and speech discrimination scores as well as a 
description of the functional effects of the Veteran's hearing 
loss disability on his occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The Board acknowledges that nothing specific is reported 
regarding the effects of the Veteran's hearing loss on his 
occupational functioning.  However, at no time during this appeal 
has the Veteran indicated that he is currently employed; thus, no 
specific problems would be noted.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted above, the Board previously remanded this appeal in May 
2009 and March 2010.  The purpose of these remands was to obtain 
outstanding VA audiograms, obtain any updated VA treatment 
records, and provide the Veteran with an audiological evaluation 
which included a speech recognition test performed using a 
modified performance-intensity function (MPIF).  With respect to 
the latter two remand reasons, the Agency of Original 
Jurisdiction (AOJ) was able to obtain updated VA treatment 
records in September 2009 and an April 2010 VA examination was 
obtained that has been found to be adequate for rating purposes.  

As for the first remand directive, the AOJ was able to obtain 
copies of the audiograms performed by the VA audiology clinic in 
Ann Arbor, Michigan in June 2007 and February 2009.  Such 
results, however, were provided in a chart format which the Board 
may not interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
In anticipation of such an event, the Board had directed the AOJ 
to "refer [any chart] results to a VA audiologist for 
interpretation," prior to returning the appeal to the Board.  
This was not completed.  

Generally, a remand by the Board confers upon a veteran, as a 
matter of law, the right to substantial compliance with the 
remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In the present case, the 
AOJ failed to provide the Board with pure tone threshold results 
for the June 2007 and February 2009 VA audiological evaluations 
in a format that may be used to rate the Veteran's hearing loss.  
However, the other information provided in these VA audiological 
evaluations, when viewed in light of the remaining evidence of 
record, is sufficient to decide the claim.  In this regard, the 
record contains pure tone threshold results both before and after 
each of these evaluations which establish a static level of 
hearing loss.  Additionally, the February 2009 VA audiological 
evaluation notes that there has been no change in the Veteran's 
hearing loss since the June 2007 audiological evaluation.  Under 
these circumstances, the Board finds that it is reasonable to 
assume that the results of the June 2007 and February 2009 VA 
audiological examinations are in line with the four remaining 
examinations of record.  As such, the absence of this information 
is not prejudicial to the Veteran and the Board may proceed 
despite the AOJ's failure to substantially comply with its 
remand.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  It has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except as 
noted below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.10 (2010).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010). 

Historically, the Veteran was granted service connection for 
bilateral hearing loss by RO rating decision dated in December 
2006 and assigned an initial disability rating of zero percent 
(noncompensable), effective February 28, 2006.  The Veteran 
appealed this rating decision and it is now before the Board for 
appellate review.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2010).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, the 
Rating Schedule establishes eleven auditory acuity levels 
designed from Level I for essentially normal acuity through Level 
XI for profound deafness.  See id.  Hearing tests are conducted 
without hearing aids, and the results of the above-described 
tests are charted on Table VI and Table VII.  See id.

In the present case, the Veteran underwent four VA audiological 
examinations during this appeal.  The "worst" pure tone 
threshold results were demonstrated at the June 2009, December 
2009, and April 2010 VA examinations.  The pure tone thresholds, 
in decibels, are as follows: 

June 2009, December 2009, and April 2010 VA examinations

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
25
75
80
49
LEFT
20
25
80
80
51

The following pure tone thresholds were obtained at the November 
2006 VA examination, and show only slightly better hearing in the 
left ear.  

November 2006 VA examination

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
25
80
80
49
LEFT
15
25
70
70
45

Speech discrimination results were also obtained at the four VA 
audiological examinations.  Pertinent to this appeal, the 
"worst" scores were demonstrated at the November 2006 VA 
examination and showed 80 percent discrimination in both ears.  
The "best" scores were demonstrated at the most recent VA 
examination in April 2010 and showed 94 percent and 90 percent 
speech discrimination in the right and left ears, respectively.  
The June 2009 VA examination reflects speech discrimination 
scores of 92 percent and 88 percent in the right and left ears, 
respectively.  The December 2009 VA examination demonstrates 
speech discrimination scores of 88 percent bilaterally.  Also of 
record are speech discrimination results associated with a 
private audiological evaluation conducted in February 2006 and VA 
audiological evaluations conducted in June 2007 and February 
2009.  Unfortunately, the results of these evaluations may not be 
used to rate the Veteran's hearing loss disability because the 
testing was not conducted using the Maryland CNC word list, as 
evidenced by the audiogram reports.  See 38 C.F.R. § 4.85(a).  

Entering the average pure tone thresholds and speech recognition 
abilities for the various examinations, as described above, in 
Table VI reveals numeric designations of hearing impairment of no 
more than III for both the right and left ear.  See 38 C.F.R. § 
4.85.  The above results do not demonstrate "exceptional hearing 
patterns," as defined by VA regulation.  However, even if they 
did, entering the average pure tone thresholds in Table VIa 
reveals numeric designations of hearing impairment of no more 
than III for both the right and left ear.  See 38 C.F.R. 
§ 4.86(a).  Entering these category designations into Table VII 
(III and III) results in a noncompensable, or zero percent, 
disability rating under Diagnostic Code 6100.  

The Board acknowledges the accredited representative's assertion 
that the word recognition scores obtained at the November 2006 VA 
audiology examination are inadequate for rating purposes.  
Specifically, it was the representative's argument 
that the Veteran's "ability to hear and discriminate speech" 
was "distort[ed]" by using an intensity above his normal speech 
reception threshold.  In an effort to resolve this issue, the 
Board remanded this appeal on two occasions to obtain a speech 
discrimination score that reflected the "best performance" of 
the Veteran by utilizing a modified performance-intensity 
function (MPIF) to find the "intensity level," or dB HL, at 
which maximum word recognition is obtained.  See Handbook of 
Standard Procedures and Best Practices for Audiology Compensation 
and Pension Examinations (hereinafter the "Handbook"), sec. B, 
pt. 2 (K.C. Dennis, ed. 2004).  See also Martinak v. Nicholson, 
21 Vet. App. 447 (2007) (upheld the standard of conducting 
audiometry testing in a sound-controlled room as such practice 
was proscribed in the Handbook of Standard Procedures and Best 
Practices for Audiology Compensation and Pension Examinations, 
which is a 'guidance document' issued by the Secretary to clarify 
the regulation and not a 'post hoc rationalization').  

Relevant to this appeal, the April 2010 VA examination results 
reflect the use of an MPIF to obtain an intensity level to test 
speech recognition scores.  Interestingly, these are the "best" 
scores of all four VA examinations conducted during this appeal.  
Thus, it appears that the Veteran's performance at the November 
2006 VA examination was actually underestimated.  It is also 
notable that the MPIF showed a decibel level of 66 was most 
appropriate since this is (approximately) the decibel level used 
by VA audiologists in June 2007 and February 2009, albeit with 
different word lists.  As was previously discussed, the results 
of the April 2010 VA examination did not result in a compensable 
disability rating, even if "exceptional hearing patterns" were 
assumed in both ears.  

The Board has reviewed the remaining record, including VA and 
private audiological evaluations, for additional evidence with 
which to rate the Veteran's service-connected bilateral hearing 
loss.  While the pure tone threshold and speech discrimination 
results are not available for rating purposes, all of the 
evaluations of record describe the Veteran has having "normal" 
hearing sensitivity through 2000 Hertz with severe sensorineural 
loss at high frequencies.  In light of the similarities in the 
severity described by all of the audiology examinations of 
record, and with consideration of the fact that all of these 
summaries were based upon pure tone threshold and speech 
discrimination testing, the Board finds there is no competent 
evidence of record that should serve as a basis for any increase 
in the Veteran's disability rating.  

Therefore, inasmuch as the competent evidence fails to show that 
the Veteran's bilateral hearing loss meets the criteria for a 
compensable disability for the entirety of this appeal, the Board 
finds a preponderance of the evidence is against this claim.  
This determination includes consideration of whether staged 
ratings might be appropriate for distinct time periods evident in 
the record.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as 
discussed immediately above, there is nothing to support even a 
temporary increase in the Veteran's bilateral hearing loss 
disability, including the private and VA audiological evaluations 
of record.  The Board is sympathetic to the Veteran's lay 
assertions regarding the severity of his complaints.  However, in 
the assignment of a disability rating for hearing loss, the 
Veteran is not competent to provide evidence regarding the pure 
tone thresholds and speech discrimination scores used to rate his 
disability.  Therefore, even when considering the principles of 
reasonable doubt, the evidence of record shows a stable, 
noncompensable hearing loss throughout this appeal.  See 
38 C.F.R. § 4.85; see also 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§ 3.102 (2009).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  Consideration 
should also be given, however, to whether a veteran's disability 
picture presents exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (2010).  In these cases, a referral for consideration of 
an extra-schedular rating is warranted.  Id.  

Pertinent to the issue of whether referral for extra-schedular 
consideration is warranted, the rating criteria for a hearing 
loss disability, as described above, focus on hearing sensitivity 
and speech discrimination abilities.  The Veteran has presented 
lay evidence that he has difficulty hearing soft speakers and/or 
when there is a lot of background noise; he has not identified 
any specific effects on employment.  In fact, he has never 
indicated that he is currently employed.  The symptomatology as 
described by the Veteran is, in the Board's opinion, contemplated 
by the current rating criteria used to rate his hearing loss 
disability.  Moreover, since there is no indication that the 
Veteran's hearing loss results in marked interference with 
employment or frequent periods of hospitalization, it appears 
that the disability rating presently assigned to the Veteran's 
hearing loss disability reasonably describes his disability level 
and impairment in earning capacity.  Therefore, no extra-
schedular referral is required.  Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


